

116 HR 6170 IH: Dogs Offering Gentle Support Act
U.S. House of Representatives
2020-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6170IN THE HOUSE OF REPRESENTATIVESMarch 10, 2020Mr. Lipinski introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to carry out a pilot program to study the efficacy of dog-assisted therapy on vulnerable populations, and for other purposes.1.Short titleThis Act may be cited as the Dogs Offering Gentle Support Actor the DOGS Act.2.FindingsCongress makes the following findings:(1)Medical research has demonstrated mental, emotional, and cognitive benefits of dog-assisted therapy in various populations.(2)Vulnerable populations, such as children with low reading comprehension, elderly nursing home residents and veterans suffering from post-traumatic stress disorder, can see particularly strong benefits from dog-assisted therapy.(3)Congress should support this growing body of research by deploying Federal agency resources to determine the ways in which dog-assisted therapy can be most beneficial.(4)Findings from the pilot program established under this Act can be instructive to State and local governments, non-profit organizations and other entities seeking to make use of dog-assisted therapy.3.Department of Health and Human Services pilot program on dog-assisted therapy(a)In generalCommencing not later than 120 days after the date of the enactment of the Act, subject to the availability of appropriations, the Secretary of Health and Human Services shall carry out a pilot program under which the Secretary shall make grants to appropriate non-government entities for the purpose of conducting routine dog-assisted therapy in various community settings and populations. In addition to the eligibility criteria in subsection (e), the Secretary may impose additional eligibility criteria necessary for the effective functioning of the pilot program.(b)PurposeThe purpose of this program is to add to the growing body of research on the effectiveness of dog-assisted therapy in various settings and among various populations, and to encourage the broader adoption of dog-assisted therapy in settings and among populations where such therapy offers proven benefits.(c)Sense of CongressIt is the sense of Congress that vulnerable populations should be prioritized in grant awards from the Secretary to eligible entities. Such populations may include, but are not limited to, patients in nursing or assisted-living facilities, children with intellectual and developmental disabilities in academic settings, and veterans seeking care in State or Federal veterans’ facilities.(d)Duration of pilot programThe pilot program required by subsection (a) shall be carried out during the 3-year period beginning on the date of the commencement of the pilot program.(e)Eligibility and conditions on receipt of grantsAs a condition of receiving a grant under this section, a non-government entity shall—(1)submit to the Secretary certification that the entity is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that visits community settings with dogs for the purposes of providing dog-assisted therapy;(2)ensure that dogs making therapy visits are certified by a therapy dog certification with demonstrated experience, national scope, and recognized leadership and expertise in the training of therapy dogs and their handlers;(3)agree to cover all costs in excess of the grant amount;(4)agree to a minimum number of routine visits to a community setting, as determined by the Secretary to ensure meaningful impact on those present in the setting;(5)ensure that any training of dogs does not involve abusive methods such as shock collars, and instead uses positive reinforcement training;(6)provide a wellness certification from a licensed veterinarian for any dog making a therapy visit under this program; and(7)submit to the Secretary an application containing such information, certification, and assurances as the Secretary may require.(f)Collection of dataIn carrying out this section, the Secretary shall—(1)develop metrics and other appropriate means to measure the impact of routine dog-assisted therapy on the populations visited by non-government organizations approved under subsection (e); and(2)establish processes to document and track the progress of populations under the program in terms of the benefits and improvements noted as a result of the program.(g)GAO briefing and study(1)BriefingNot later than 1 year after the date of the commencement of the pilot program under subsection (a), the Comptroller General of the United States shall provide to the Committee on Energy and Commerce of the House of Representatives and to the Committee on Health, Education, Labor, and Pensions of the Senate a briefing on the methodology established for the program.(2)ReportNot later than 270 days after the date on which the program terminates, the Comptroller General shall submit to the committees specified in paragraph (1) a report on the program. Such report shall include an evaluation of the approach and methodology used for the program with respect to—(A)helping vulnerable populations overcome emotional or cognitive challenges; and(B)relevant metrics, including those developed by the Secretary under paragraph (1) of subsection (f).